DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/2021 has been entered.
 
Claim Objections
Claims 1, 11, 21 are objected to because of the following informalities:  
Claim 1 recites “in response to determining that the first specific distance is greater than a first threshold and less than a second threshold, displaying a see-through window in a virtual reality content of the virtual reality environment, wherein the second threshold is greater than the first threshold, and the see-through window displays the real-world scene captured by the front lens, wherein a size of the see-through window is negatively related to the first specific distance, wherein in response to determining that the first specific distance becomes smaller, adjusting the size of the see-through 
Claim limitation is long. 
Examiner suggests applicant to break this limitation into multiple limitations to improve claim clarity.
Claims 11, 21 have same issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 6 – 14, 16 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1 recites “the electronic device with a front lens” in line 3.
However, claim 1 in line 1 – 2 does not recite “electronic device”.
Claim 1 line 6 recites “a virtual reality system”.

	Claim 9 the term “the front lens” refers back to claim 1 line 3 “a front lens” for antecedent basis.
	According to structure of claim 9, the device has the front lens is “virtual reality system.
Claim 1 recites “the electronic device with a front lens” in line 3.
Claim 1 is unclear the structure relationship of “virtual reality system” and “electronic device”.
Further, claim 9 is unclear the relationship of “head-mounted display” with “electronic device” in claim 1 because the term “the front lens” refer back to claim 1.
	Therefore, claim boundary in unclear. 
Examiner suggest applicant further clarify the structure relationship of different devices. 
Claims 11 and 19 have same issues.
	Claims 2-4, 6- 10, 12 – 14, 16 – 20 have same issues because dependent on claims 1, 11.  

Response to Arguments
Applicant’s arguments, see remark filed 11/3/2021, with respect to claims 1 – 4, 6 – 14, 16 – 21 have been fully considered and are persuasive.  The rejection of previous action has been withdrawn. 
	However, Claims 1 – 4, 6 – 14, 16 – 20 have 35 USC 112 issues.

Allowable Subject Matter
Claims 1, 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-4, 6- 10, 12 – 14, 16 – 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten or amended to overcome the claim objection, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693